Citation Nr: 0704729	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2002, for the award of dependency and indemnity compensation 
(DIC).

2.  Whether the appellant timely appealed the assignment of a 
June 2002 effective date for the award of DIC benefits in an 
August 2002 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1965, 
including honorable service in the Republic of Vietnam.  The 
veteran died in May 2001.  Although there is some question as 
to the appellant's standing as the surviving spouse of the 
veteran in light of her separation from the veteran since 
1994, she has been accepted as such by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the RO.  The 
Board notes that the RO readjudicated the appellant's claim 
of entitlement to an effective date earlier than June 2002 in 
December 2003 and prepared it for appeal.  Although this 
action appears to moot the issue of the timely filing of a 
substantive appeal with respect to the original adjudication 
of the effective date issue in August 2002, the Board will 
address both issues as presented.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died on May [redacted], 2001, as a result of service-
connected diabetes mellitus.  Application for DIC was not 
received within one year of the date of death.

3.  The appellant submitted a claim of entitlement to DIC on 
June 20, 2002, within one year of the July 9, 2001, effective 
date for liberalizing legislation allowing for the award of 
service connection for diabetes mellitus on a presumptive 
basis for Vietnam veterans. 

4.  The appellant did not submit a substantive appeal within 
one year of a September 3, 2002, notice of award of DIC nor 
within sixty days of the issuance of a July 7, 2003, 
Statement of the Case.


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date of July 9, 
2001, for the award of DIC have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2006).

2.  The assignment of an effective date for the award of DIC 
benefits in an August 2002 rating decision was not timely 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2002, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as she 
was given specific notice with respect to the elements of an 
earlier effective date claim in two statements of the case 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before a 
Decision Review Officer in March 2004.  The appellant 
specifically withdrew her request for hearing before the 
Board in August 2005.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the appellant 
does not appear to contend otherwise.  In fact, she advised 
VA in March 2005 that she had no additional evidence to 
submit and all documents received since that time are simply 
letters containing her arguments.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

As for the claim regarding the timeliness of an appeal, the 
Board finds that the provisions of the VCAA are not 
applicable because the appeal turns on a matter of law and 
not on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14  Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to this issue.

Effective Date

The appellant contends that an effective date of either the 
date of death of the veteran, May [redacted], 2001, or the first day 
of the month following liberalizing legislation, August 1, 
2001, should be assigned for the award of DIC as opposed to 
the June 2002 date of receipt of claim.  She and her friend 
both testified before a Decision Review Officer that the 
appellant was not aware of entitlement to benefits until she 
read an article in 2002 about the change in legislation to 
allow for the presumptive award of service connection for 
diabetes mellitus for veteran's who served in the Republic of 
Vietnam.  The appellant contends, however, that even though a 
claim was not filed until June 20, 2002, VA should award 
benefits as of the date the service-connected disability 
caused the veteran's death or the first day of the month 
following the change in legislation allowing for such an 
award.  The appellant also makes arguments of entitlement to 
a retroactive increase to a date when it was factually 
ascertainable that an increase in disability occurred.  She 
does not, however, suggest a date other than the date of 
death.

The record reflects that the veteran had not sought any VA 
compensation or pension benefits during his life and he did 
not have a claim pending at the time of his death.  As such, 
VA was not aware of this veteran being a potential claimant 
with respect to the liberalizing legislation that allowed for 
the grant of service connection for diabetes on a presumptive 
basis for Vietnam veterans during his lifetime.  

The veteran died in May 2001 as a consequence of 
complications of diabetes mellitus. The first application for 
VA compensation benefits was received by VA on June 20, 2002, 
when the appellant submitted her application for DIC.

The effective date of an award of DIC for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  See 
38 U.S.C.A. § 5110(d).  The effective date of an award of 
compensation benefits based on liberalizing legislation may 
be authorized from the effective date of the law or VA issue 
if a request from a claimant is received within one year 
from that date.  See 38 C.F.R. § 3.114(a)(1).

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims of entitlement to an increased 
rating, the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
may be assigned if a claim was received within one year from 
such date, otherwise the date of receipt of claim is 
assigned.  See 38 C.F.R. § 3.400(o).

The Board notes that the award of DIC benefits is based upon 
liberalizing legislation adding diabetes mellitus to the list 
of Agent Orange presumptive diseases, effective July 9, 2001.  
In considering the regulations, the Board finds that the 
appellant's application was not received within one year of 
the date of death of the veteran so as to allow for the 
assignment of an effective date earlier than the date of 
claim under 38 U.S.C.A. § 5110(d), but the claim was 
certainly received within one year of the effective date of 
the liberalizing legislation so as to allow for the 
assignment of an effective date under 38 C.F.R. 
§ 3.114(a)(1).  Therefore, because the date of receipt of 
claim is subsequent to the effective date of the change in 
legislation, the most advantageous date for assignment is 
July 9, 2001.  

Consideration of when it became factually ascertainable that 
the veteran had service-connected disabilities is not here at 
issue because the current claim is not one of entitlement to 
an increased rating.  As noted above, the veteran did not 
seek VA compensation benefits during his life.  Because he 
was never awarded service connection for diabetes, the 
initial claim submitted in June 2002 cannot be accepted as a 
request for an increase in rating so as to allow for the 
assignment of an effective date prior to July 9, 2001, under 
38 C.F.R. § 3.400(o).  

Timely Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

The appellant submitted an application for DIC on June 20, 
2002, and she was awarded such compensation in an August 2002 
rating decision.  She was provided a notification letter of 
the grant on September 3, 2002.  On September 26, 2002, a 
notice of disagreement was received by the RO.


The RO issued a Statement of the Case on July 7, 2003.  The 
appellant signed a VA Form 9 on September 10, 2003; her 
representative submitted that document to the RO under a 
cover letter dated September 26, 2003.  The RO received the 
substantive appeal on September 29, 2003, and advised the 
appellant that it was not received in a timely fashion.

The appellant argues that she tried to submit her VA Form 9 
to veterans service officers at the VA Medical Center in Long 
Beach, but upon being informed that they did not write 
appeals, she contacted her current representative.  The 
appellant does not dispute that the document was actually 
received late, only that she made an attempt to have it filed 
earlier.  She has not made any arguments as to good cause for 
the late filing.

The Board finds that the appellant submitted her VA Form 9 
over one year after notification of the appealed rating 
decision and over sixty days after issuance of the Statement 
of Case.  Consequently, her appeal of the August 2002 
assignment of an effective date for DIC was not timely filed.  
As pointed out in the introduction of this decision, however, 
this issue is moot because the RO subsequently took 
jurisdiction of the issue by addressing it on the merits in 
its May 2004 Statement of the Case and advising the appellant 
that she had until December 2004 to properly appeal the 
issue.








ORDER

An effective date of July 9, 2001, for the grant of DIC is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An appeal as to the August 2002 award of DIC and assignment 
of a June 2002 effective date was not timely.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


